234 F.3d 1218 (11th Cir. 2000)
Ned L. SIEGEL, Georgette Sosa Douglas, et al., Plaintiffs-Appellants,v.Theresa LEPORE, Charles E. Burton, et al., Defendants-Appellees.
No. 00-15981.
United States Court of Appeals, Eleventh Circuit.
December 9, 2000.December 29, 2000.

On Appeal from the United States District Court for the Southern District of  Florida (No. 00-09009-CV-DMM); Donald M. Middlebrooks, Judge.
ON PETITION FOR REHEARING
Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK,  CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

BY THE COURT:

1
Appellants' Petition for Rehearing is DENIED. Judges Tjoflat, Birch, Dubina and  Carnes dissent.